 



Exhibit 10.8
GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 | TEL:
(212) 902-1000
EXECUTION COPY
March 11, 2008
To: NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000
Re: Warrants
     This letter agreement (the “Amendment”) amends the terms and conditions of
the Transaction (the “Transaction”) entered into Goldman, Sachs & Co. (“Bank”)
and NuVasive, Inc. (“Company”), pursuant to a letter agreement dated March 3,
2008 (the “Confirmation”), pursuant to which Bank has purchased from Company a
Number of Warrants equal to 2,235,150. This Amendment relates to, and sets forth
the terms of, the purchase by Bank from Company of an additional Number of
Warrants (the “Additional Number of Warrants”).
     Upon the effectiveness of this Amendment, all references in the
Confirmation to the “Number of Warrants” will be deemed to be to the Number of
Warrants as amended hereby and all references in the Confirmation to the
“Transaction” will be deemed to be to the Transaction as amended hereby. Except
to the extent specified below, all other provisions of the Confirmation shall
apply to the Additional Number of Warrants as if such Additional Number of
Warrants were originally subject to the Confirmation. Capitalized terms used
herein without definition shall have the meanings assigned to them in the
Confirmation.
The terms relating to the purchase of the Additional Number of Warrants are as
follows:
1. The “Trade Date” with respect to the Additional Number of Warrants will be
March 11, 2008.
2. The “Number of Warrants” for the Transaction will be “2,570,422” reflecting
an addition of 335,272 Additional Number of Warrants.
3. The “Premium” for the Transaction will be “$15,892,997” reflecting an
increase of the premium payable by Bank to Company in the amount of $2,072,997
for the Additional Number of Warrants.
4. Each of Bank and Company hereby repeats the representations, warranties and
agreements made by such party in the Confirmation, with respect to the Amendment
or with respect to the Confirmation, as amended by the Amendment, as the context
requires.
5. Except as amended hereby, all the terms of the Transaction and provisions in
the Confirmation shall remain and continue in full force and effect and are
hereby confirmed in all respects.
6. This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all of the signatures thereto
and hereto were upon the same instrument.
7. The provisions of this Amendment shall be governed by the New York law
(without reference to choice of law doctrine).

 



--------------------------------------------------------------------------------



 



     Company hereby agrees (a) to check this Amendment carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Bank) correctly sets forth the terms of the agreement between Bank and Company
with respect to the Transaction, by manually signing this Amendment or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. (212) 428-1980/83.
Very truly yours,
Goldman, Sachs & Co.
By: David G. Goldenberg               
Authorized Signatory
Name: David G. Goldenberg
Accepted and confirmed
as of the Trade Date:
NuVasive, Inc.
By:/s/ Kevin C. O’Boyle               
Authorized Signatory
Name: Kevin C. O’Boyle

 